Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because “the annular member” recited in line 9 lacks a proper antecedence and is also unclear as to whether this is the operation member recited in line 2 per se, part of that operation member, or some other additional part other than the operation member.

Allowable Subject Matter
Claims 1-11 and 13-25 are allowed.
Claim 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Claim 1 is allowed because the prior art fails to teach or fairly suggest a rotation detection apparatus comprising: an annular member; a scale member having flexibility and being fixed to a circumferential portion of the annular member; and a detector facing the scale member and configured to detect relative rotation between the scale member and the detector, wherein: the circumferential portion of the annular member includes multiple convex portions and multiple concave portions along a circumferential direction of the annular member; the scale member is in contact with the multiple convex portions; and both ends, in the circumferential direction, of the scale member are fixed to the circumferential portion.
Claim 13 is allowed because the prior art fails to teach or fairly suggest a rotation detection apparatus comprising: an annular member; a scale member having flexibility and being fixed to a circumferential portion of the annular member; and a detector facing the scale member and configured to detect relative rotation between the scale member and the detector, wherein: the circumferential portion of the annular member includes multiple convex portions in contact with the scale member and a circumferential surface arranged at a position different from those of the multiple convex portions in a direction of an axis of the annular member; a length of a circle in contact with the multiple convex portions is shorter than a longitudinal length of the scale member; a length of the circumferential surface along a circumferential direction of the annular member is not shorter than the longitudinal length of the scale member; and the multiple convex portions and the circumferential surface are smoothly connected to each other in the direction of the axis.
Claims 2-11 and 14-15 are allowed by virtue of their claim dependency upon one of allowed claims 1 and 13.


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references made of record disclose rotation detection apparatuses of general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/Primary Examiner, Art Unit 2878